        Case 2:19-cv-00227-RMP         ECF No. 1   filed 07/02/19   PageID.1 Page 1 of 14




     Andrew S. Biviano, WSBA #38086
 1
     Breean L. Beggs, WSBA #20795
 2   Mary Elizabeth Dillon, WSBA #50727
     PAUKERT & TROPPMANN, PLLC
 3   522 W. Riverside Ave, Suite 560
 4   Spokane, WA 99201
     509-232-6670
 5
 6                         UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON

 8   JAINA BLEDSOE, a single woman,
 9                        Plaintiff,                   NO.
10
                          v.                        COMPLAINT FOR DAMAGES
11                                                  FOR VIOLATION OF CIVIL RIGHTS,
12   FERRY COUNTY, WASHINGTON;                      RETALIATORY PROSECUTION, AND
     MICHAEL BLANKENSHIP, in his                    MALICIOUS PROSECUTION
13   personal, representative and
     professional capacity; NATHAN
14
     DAVIS, in his personal,
15   representative and professional
     capacity; JOHNNA EXNER, in her
16   personal, representative and
17   professional capacity; and AMANDA
     ROWTON, in her personal,
18   representative and professional
19   capacity,

20          Defendants.
21
           COMES NOW Jaina Bledsoe, by and through her attorneys, Andrew Biviano,
22
     Breean Beggs, and Mary Elizabeth Dillon of Paukert & Troppmann, PLLC, and alleges
23
24   as follows:

25
                                                                    PAUKERT & TROPPMANN, PLLC
                                                                           Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 1                                    522 W. Riverside, Suite 560
                                                                          Spokane, WA 99201
                                                                       Telephone (509) 232-7760
        Case 2:19-cv-00227-RMP      ECF No. 1      filed 07/02/19   PageID.2 Page 2 of 14




                                         I.       PARTIES
 1
 2   1.1.   Plaintiff Jaina Bledsoe (“Plaintiff” or “Ms. Bledsoe” herein) is a natural person,
 3          residing in Ferry County, within the Eastern District of Washington.
 4
     1.2.   Defendant Ferry County (“Ferry County,” herein) is a political subdivision
 5
 6          organized under the laws of the state of Washington, situated in the State of

 7          Washington within the Eastern District of Washington, and the
 8
            employer/principal of the individual defendants. It is a public entity as that term
 9
            is defined in 42 U.S.C. § 12131 (1).
10
11   1.3.   Defendant Ferry County Commissioner Michael Blankenship is a natural person

12          and at all times pertinent to this complaint was an elected member of the Board
13
            of Commissioners for Ferry County. Defendant Blankenship is sued in his
14
            representative capacity as a County agent in regard to the state law claim, in his
15
16          personal capacity in regard to federal claims, and as a policymaker for the
17          County in regard to federal claims.
18
     1.4.   Defendant Ferry County Commissioner Nathan Davis is a natural person and at
19
20          all times pertinent to this complaint was an elected member of the Board of

21          Commissioners for Ferry County. Defendant Davis is sued in his representative
22          capacity as a County agent in regard to the state law claim, in his personal
23
24
25
                                                                    PAUKERT & TROPPMANN, PLLC
                                                                           Attorneys At Law
      COMPLAINT FOR DAMAGES • Page 2                                   522 W. Riverside, Suite 560
                                                                          Spokane, WA 99201
                                                                       Telephone (509) 232-7760
        Case 2:19-cv-00227-RMP      ECF No. 1    filed 07/02/19   PageID.3 Page 3 of 14




            capacity in regard to federal claims, and as a policymaker for the County in
 1
 2          regard to federal claims.
 3   1.5.   Defendant Ferry County Commissioner Johnna Exner is a natural person and at
 4
            all times pertinent to this complaint was an elected member of the Board of
 5
 6          Commissioners for Ferry County. Defendant Exner is sued in her representative

 7          capacity as a County agent in regard to the state law claim, in her personal
 8
            capacity in regard to federal claims, and as a policymaker for the County in
 9
            regard to federal claims.
10
11   1.6.   Defendant Clerk of the Ferry County Commission Amanda Rowton is a natural

12          person and at all times pertinent to this complaint was an employee of the Board
13
            of Commissioners for Ferry County. Defendant Rowton is sued in her
14
            representative capacity as a County agent in regard to the state law claim and in
15
16          her personal capacity in regard to federal claims.
17                            II.   JURISDICTION AND VENUE
18
     2.1    All acts complained of occurred in the Eastern District of Washington.
19
20   2.2    Jurisdiction is proper in the United States District Court pursuant to Title 42,

21          United States Code § 1988; Title 28 USC § 1331; and 28 USC § 1343(a)(3).
22
23
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
      COMPLAINT FOR DAMAGES • Page 3                                 522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
       Case 2:19-cv-00227-RMP      ECF No. 1    filed 07/02/19   PageID.4 Page 4 of 14




     2.3   Venue is proper in the United States District Court for the Eastern District of
 1
 2         Washington pursuant to 28 U.S.C. § 1391(b) because Plaintiff’s claims for relief
 3         arose in this District and one or more of the Defendants reside in this District.
 4
                          III.   SUPPLEMENTAL JURISDICTION
 5
 6   3.1   This complaint seeks relief for state law claims.

 7   3.2   Plaintiffs presented a non-judicial notice of claim to Defendants on April 15,
 8
           2019.
 9
     3.3   Over 60 days have passed since the presentation of the non-judicial notice of
10
11         claim.

12                                        IV.    FACTS
13
     4.1   At various times in 2017, County Commissioner Mike Blankenship described
14
           community members advocating for a non-motorized recreational trail in the
15
16         county as “sheep” and “jackasses.”
17   4.2   Mr. Blankenship does not deny these slurs and in fact wrote a letter to the editor
18
           of the local newspaper affirming them.
19
20   4.3   On October 17, 2017, Ms. Bledsoe delivered a shepherd’s crook and a note

21         addressed to Commissioner Blankenship to the Commission Building.
22   4.4   The October 17th note clearly referenced Ms. Bledsoe’s continuing concern
23
           about Mr. Blankenship’s disregard for the will of his constituents regarding the
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 4                                 522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
       Case 2:19-cv-00227-RMP       ECF No. 1    filed 07/02/19   PageID.5 Page 5 of 14




           recreational trail and stated: “Mike – The ‘sheep’ that are all concerned
 1
 2         ‘jackasses’ about that ‘piece of shit trail’ would like to ensure that you have the
 3         proper tool for your particular leadership style. Enjoy! Sincerely, Jaina Bledsoe.”
 4
     4.5   On October 17, 2017, police were called to the Commission Building, upon
 5
 6         belief by Commissioners Nathan Davis and Johnna Exner, to report Ms.

 7         Bledsoe’s note and shepherd’s crook delivery.
 8
     4.6   On February 26, 2018, a Board of Commissioners public meeting was scheduled
 9
           to further address the recreational trail issue.
10
11   4.7   Just prior to this meeting, Ms. Bledsoe, in an effort to encourage citizens

12         attending the meeting not to be intimidated by Mr. Blankenship’s name-calling,
13
           wrote in children’s chalk on the cement public walkway leading to the public
14
           meeting room: “You are not sheep,” and “You are not jackasses.”
15
16   4.8   Ms. Bledsoe placed her two messages on the public walkways leading to the two
17         entrances to the county-owned Board of Commissioners building, where public
18
           meetings of the Board take place.
19
20   4.9   Board of Commissioners uses the same area for public communication, and on

21         the date in question used the doors where the chalking occurred to post notices
22         about the pending public meeting regarding the recreational trail; those notices
23
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 5                                  522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
        Case 2:19-cv-00227-RMP     ECF No. 1    filed 07/02/19   PageID.6 Page 6 of 14




           were posted within a few feet of Ms. Bledsoe’s chalked message regarding the
 1
 2         same meeting.
 3   4.10 The chalked messages caused no property damage and did not impair staff or
 4
           citizen access to the public walkways or building.
 5
 6   4.11 Amanda Rowton, Clerk of the Board of Commissioners, telephoned the Ferry

 7         County law enforcement dispatcher and demanded that an officer confront Ms.
 8
           Bledsoe, stating to the dispatcher, “[h]i, we just had Jaina Bledsoe run up to our
 9
           office, and, like, chalk in front of the doors…?”
10
11   4.12 The dispatcher sent Officer Nick White to the scene, telling him, “it was just in

12         chalk, but they’re requesting contact.”
13
     4.13 Ms. Rowton informed Officer White that “she wanted to report this because it is
14
           not the first time this person has acted out against them.”
15
16   4.14 Ms. Rowton or another agent of the Commission then proceeded to remove Ms.
17         Bledsoe’s messages, which were political speech clearly intended for attendees
18
           of a scheduled public meeting on the recreational trail issue and which were
19
20         placed in a spot used for public communication in such a way as to avoid

21         interfering with the intended use of the walkway.
22
23
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 6                                 522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
       Case 2:19-cv-00227-RMP     ECF No. 1    filed 07/02/19   PageID.7 Page 7 of 14




     4.15 Neither the City of Republic nor the Ferry County has any law prohibiting
 1
 2         chalking on government property or right of ways such as sidewalks or
 3         walkways.
 4
     4.16 The citizens of Republic often draw in chalk on the sidewalks without
 5
 6         prosecution and without having their messages removed by officials.

 7   4.17 For instance, students from a local Christian school have chalked Bible verses
 8
           and messages of religious encouragement on the sidewalks and upon belief have
 9
           not been prosecuted or had their messages removed.
10
11   4.18 Shortly after this incident, Ms. Bledsoe chalked more messages on the sidewalks

12         of Republic, after notifying the Prosecuting Attorney, County Sheriff and City
13
           Police Department when and where she intended to do so. She was not interfered
14
           with on this occasion, nor were her messages immediately removed by the
15
16         authorities.
17   4.19 On March 21, 2018, the Ferry County Prosecuting Attorney filed a Complaint
18
           charging Ms. Bledsoe with Malicious Mischief in the Third Degree in Ferry
19
20         County District Court for the February 26th chalking event.

21   4.20 Ms. Bledsoe received a Summons to appear on April 3, 2018 for an arraignment
22         on the charge.
23
24
25
                                                                PAUKERT & TROPPMANN, PLLC
                                                                       Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 7                                522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
        Case 2:19-cv-00227-RMP     ECF No. 1    filed 07/02/19   PageID.8 Page 8 of 14




     4.21 At the arraignment, Ms. Bledsoe was required to submit to restrictions on
 1
 2         residency, during a time when her mother was dying in Portland, Oregon.
 3   4.22 Commissioner Blankenship expressed to staff at the Prosecuting Attorney’s
 4
           office that he believed Ms. Bledsoe, who has no criminal record, should be
 5
 6         convicted and sentenced to the maximum one year in jail and $5000 fine for the

 7         Malicious Mischief charge.
 8
     4.23 The Commissioners’ office was in close contact with the Prosecuting Attorney’s
 9
           office before and after the Complaint was filed, and upon belief influenced that
10
11         office to criminally prosecute Ms. Bledsoe’s free speech.

12   4.24 An anonymous “concerned citizen” phoned the Prosecuting Attorney’s office
13
           with advice on charging and venue for the criminal action against Ms. Bledsoe.
14
     4.25 On August 20, 2018, Judge Thomas David Brown granted Ms. Bledsoe’s motion
15
16         to dismiss the charge, finding that writing in chalk on a sidewalk does not
17         constitute property damage, an essential element of Malicious Mischief under
18
           RCW 9A.48.090(1)(a) and RCW 9A.48.100.
19
20   4.26 In his decision, Judge Brown wrote, “[A]ll of this is to say this is not about

21         chalk. This is about a personal dislike for a citizen of Ferry County.”
22
23
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 8                                 522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
       Case 2:19-cv-00227-RMP      ECF No. 1    filed 07/02/19   PageID.9 Page 9 of 14




     4.27 The Commissioners’ Office continued to monitor Ms. Bledsoe’s free speech
 1
 2         activities, making certain that the Ferry County Sheriff was aware of Ms.
 3         Bledsoe’s planned May 2018 chalking.
 4
     4.28 At an October 16, 2018 “candidates’ night,” Commissioner Nathan Davis
 5
 6         responded to a query about the Commission’s support of the criminal

 7         prosecution of Ms. Bledsoe for free speech.
 8
     4.29 While careful to say that the Commission “didn’t tell the prosecutor to do
 9
           anything” (a statement not supported by the evidence), Mr. Davis stated that he
10
11         was concerned that Ms. Bledsoe was responsible for “a pattern of stuff that is

12         starting to happen.”
13
     4.30 Commissioner Davis articulated his suspicion, without evidence, that Ms.
14
           Bledsoe may have punctured the deputy clerk’s tire.
15
16   4.31 Commissioner Davis stated that “all these things lead up, umm, and the fact that
17         this was done right before a potential contentious meeting[.]”
18
     4.32 Commissioner Davis thus conceded that the censorship and prosecution of Ms.
19
20         Bledsoe was indeed motivated by Defendants’ dislike for Ms. Bledsoe, and the

21         fact that her speech was part of a public political discussion happening in a
22         public forum.
23
           ///
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 9                                 522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP        ECF No. 1   filed 07/02/19   PageID.10 Page 10 of 14




                                  V.     CAUSES OF ACTION
 1
 2                          Federal Claims under 42 U.S.C. § 1983

 3
                       A.     VIOLATION OF THE FIRST AMENDMENT
 4
     5.1   Plaintiff repeats, re-alleges and incorporates by reference the allegations in
 5
 6         paragraphs 1.1 – 4.32.
 7   5.2   Plaintiff’s chalked expression on February 26, 2018, was political speech,
 8
           protected by the First Amendment to the United States Constitution.
 9
10   5.3   Plaintiff exercised her right to free speech in a traditional public forum, or

11         alternatively, in a designated public forum. As such, it may be excluded only
12         when necessary to serve a compelling state interest and the exclusion is narrowly
13
           drawn to achieve that interest. Only time, place, and manner restrictions are
14
15         permitted in a public forum and these restrictions must be content neutral, serve

16         a significant government interest, be narrowly tailored to serve that interest, and
17
           leave open ample alternative channels of communication.
18
     5.4   If the forum of speech is non-public, the government has a greater ability to
19
20         restrict speech but still may not “suppress expression merely because public

21         officials oppose the speaker’s view.” Perry Educ. Ass’n v. Perry Local
22
           Educator’s Ass’n, 460 U.S. 37, 46 (1983).
23
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 10                                 522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP       ECF No. 1    filed 07/02/19   PageID.11 Page 11 of 14




     5.5   Defendants acted under color of state law to censor Plaintiff’s speech by
 1
 2         effacing it before it could be seen by its intended audience. Defendants further
 3         acted under color of state law to censor Plaintiff’s speech by calling police and
 4
           bringing criminal charges, in an effort to deter Plaintiff from future speech.
 5
 6   5.6   Defendants violated the First Amendment by censoring Plaintiff’s speech in a

 7         public forum without a compelling state interest, based on the content of the
 8
           speech, and based on Defendants’ opposition to Plaintiff’s views. Defendants
 9
           did not take action against chalked expression by any other citizen or on any
10
11         topic other than Plaintiff’s political speech.

12   5.7   As a result of Defendants’ violation of Plaintiff’s First Amendment right to free
13
           speech, Plaintiff has suffered and will continue to suffer damages, to include but
14
           not limited to economic losses, mental pain and anguish, emotional trauma,
15
16         embarrassment, and humiliation, in an amount to be proven at trial.
17                            B.     RETALIATORY PROSECUTION
18
     5.8   Plaintiff repeats, re-alleges and incorporates by reference the allegations in
19
20         paragraphs 1.1 – 5.7.

21   5.9   Under the First Amendment to the United States Constitution, a citizen has the
22         right to be free from governmental action taken to retaliate against the citizen’s
23
           exercise of First Amendment.
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 11                                 522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP      ECF No. 1    filed 07/02/19   PageID.12 Page 12 of 14




     5.10 Indeed, “State action designed to retaliate against and chill political expression
 1
 2         strikes at the very heart of the First Amendment.” Sloman v. Tadlock, 21 F.3d
 3         1462, 1469-70 (9th Cir. 1994).
 4
     5.11 Plaintiff was engaged in a constitutionally protected activity when she chalked
 5
 6         her political message on the sidewalk on February 26, 2018.

 7   5.12 Defendants acted under color of state law to retaliate against Plaintiff for her
 8
           speech by calling law enforcement regarding her speech activities and by
 9
           encouraging the Prosecuting Attorney to file a criminal charge against Plaintiff.
10
11   5.13 Defendants’ actions of calling law enforcement and fomenting an unwarranted

12         criminal prosecution of Plaintiff would chill a person of ordinary firmness from
13
           continuing to engage in protected free speech.
14
     5.14 There is a clear nexus between Plaintiff’s speech activities and Defendants’
15
16         actions, and Defendants’ actions were intended to chill Plaintiff’s speech.
17   5.15 As a result of Defendants’ retaliation against Plaintiff’s exercise of her First
18
           Amendment right to free speech, Plaintiff has suffered and will continue to
19
20         suffer damages, to include but not limited to financial losses, mental pain and

21         anguish, emotional trauma, embarrassment, and humiliation, in an amount to be
22         proven at trial.
23
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
      COMPLAINT FOR DAMAGES • Page 12                               522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP        ECF No. 1   filed 07/02/19   PageID.13 Page 13 of 14




     5.16 The individual Defendants’ actions in violating the federal civil rights set forth
 1
 2         above were done intentionally, maliciously, wantonly, oppressively, and/or with
 3         reckless indifference, subjecting the employed individual Defendants to liability
 4
           for punitive damages in an amount to be proven at trial.
 5
 6   5.17 All Defendants acted with a common purpose, with knowledge of what they

 7         were each doing, and contributed to legal injuries that are often difficult to
 8
           divide, and Defendants are therefore jointly and severally liable for all remedies
 9
           (including those for state law claims), except for punitive damages.
10
11                 STATE LAW CLAIM: MALICIOUS PROSECUTION

12   5.18 Plaintiff repeats, re-alleges and incorporates by reference the allegations in
13
           paragraphs 1.1 – 5.17.
14
     5.19 Defendants acted under color of law to seek and institute the criminal
15
16         prosecution of Plaintiff.
17   5.20 There was no probable cause to support the filing and continued prosecution of
18
           the charge of Malicious Mischief.
19
20   5.21 Defendants instituted and encouraged the criminal charge against Plaintiff

21         through malice.
22   5.22 The proceedings against Plaintiff were terminated on the merits in favor of
23
           Plaintiff.
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 13                                 522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP      ECF No. 1    filed 07/02/19   PageID.14 Page 14 of 14




     5.23 Plaintiff suffered injury or damage as a result of Defendants’ instigation of
 1
 2         prosecution against her, to include but not limited to financial losses, mental
 3         pain and anguish, emotional trauma, embarrassment, and humiliation, in an
 4
           amount to be proven at trial.
 5
 6                              VI.     PRAYER FOR RELIEF

 7         Plaintiff Bledsoe requests a bench trial, and that she be awarded:
 8
     6.1   Compensatory damages in an amount to be proven at trial;
 9
     6.2   Punitive damages to the extent authorized by law, in an amount to be proven at
10
11         trial;

12   6.3   Plaintiff’s reasonable attorney fees and costs, pursuant to 42 U.S.C. § 1988, or as
13
           otherwise provided by law.
14
     6.4   Such other and further relief as the court deems just and equitable.
15
16         DATED July 2, 2019.
17                                    PAUKERT & TROPPMANN, PLLC

18                                    By /s/ Andrew S. Biviano, WSBA #38086
19                                    ANDREW S. BIVIANO, WSBA #38086

20                                    By: /s/ Breean L. Beggs, WSBA #20795
                                      BREEAN L. BEGGS, WSBA #20795
21
22                                    By: /s/ Mary Elizabeth Dillon, WSBA #50727
                                      MARY ELIZABETH DILLON, WSBA #50727
23
                                      Attorneys for Plaintiff
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 14                                522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
